Citation Nr: 1404025	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1965 to May 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) which denied service connection for multiple sclerosis and entitlement to a TDIU.  This case was previously before the Board in November 2012.  The Board remanded the matter to obtain Social Security Administration (SSA) records, and to obtain a VA examination and opinion as to the nature and etiology of the Veteran's multiple sclerosis.  The case was returned to the Board for appellate consideration.  

The Board finds that there has been substantial compliance with the directives of the November 2012 remand.  The necessary examination was conducted and the examination report is of record.  The examination report reflects that the VA examiner reviewed the record and conducted appropriate testing, including muscle strength, deep tendon reflex, and sensation testing.  While the examiner was unable to provide an opinion without resorting to mere speculation, as the Board is granting the Veterans claim of service connection for multiple sclerosis, the Veteran does not suffer any prejudice from the examiner's inability to render an opinion.

In January 2013, the RO was informed that the Veteran's SSA records had been destroyed.  The Veteran was advised of the destruction in February 2013, and the RO requested any SSA document copies in the Veteran's possession.  When no records were received, a formal finding of unavailability was placed in the file.  For these reason, an additional remand to comply with the remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Multiple sclerosis became manifest to a degree of 10 percent or more within seven years after the date of separation from active duty.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, multiple sclerosis may be presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.124a, Diagnostic Code 8018 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this decision, the Board grants service connection for multiple sclerosis.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duty to notify and to assist is necessary as to that issue.

Service Connection for Multiple Sclerosis

The Veteran is currently diagnosed with multiple sclerosis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, the law provides that, where a veteran served ninety days or more of active service, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran asserts that he began experiencing symptoms of multiple sclerosis in 1972, six years after his separation from active duty in May 1966.

Preliminarily, the Veteran has asserted multiple theories of entitlement, including herbicide exposure and entitlement on a direct basis.  As the Board is granting the Veteran's claim on the presumption that multiple sclerosis was incurred in active duty as it became manifest to a degree of 10 percent or more within seven years after the date of separation from such service, an analysis of these theories will not be discussed. 

The Board also notes that significant medical documentation has been lost due to age.  There is little evidence available to the Board, beyond the Veteran's lay statements, concerning his disability prior to October 2000.  In January 2013, the RO was informed that the Veteran's SSA medical records were destroyed.  In a February 2009 statement, the Veteran asserted that his private medical records, dating back to 1982, were destroyed due to age.  The Board acknowledges that multiple VA medical professionals have referred to the Veteran as a poor historian.  However, upon consideration and review of the entire record, and in light of the fact there are no records available which contradict the Veteran's assertions, the Board finds the Veteran's testimony concerning his multiple sclerosis symptomatology to be credible.

The medical evidence of record shows that the Veteran has a current diagnosis of multiple sclerosis.  An October 2000 VA treatment record conveys that the Veteran was diagnosed with multiple sclerosis in 1982.  Subsequent VA medical records reflect extensive treatment of the Veteran's disability.   

In January 2013, the Veteran received a VA multiple sclerosis examination.  The examination report notes that the examiner diagnosed the Veteran with multiple sclerosis.  The report conveyed that the Veteran was suffering from muscle weakness, bowel function impairment, and erectile dysfunction.  He has complete muscle weakness in his lower extremities and moderate weakness in his upper extremities.  Use of a motorized scooter is required due to the Veteran's inability to walk or bear weight on his legs.

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran's multiple sclerosis manifested to a degree of 10 percent or more within seven years after the date of separation from active duty.  Service treatment records reflect no complaint, finding, or diagnosis of multiple sclerosis, or symptoms of multiple sclerosis, during active service.  The Veteran's lay statements and available medical records, including an October 2000 VA treatment record, reflect that the Veteran was diagnosed with multiple sclerosis on or about 1982, which is outside of purview of the seven year presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, the disease need not be diagnosed within the presumption period; rather, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time, i.e. prior to May 1973.

The Veteran has consistently reported that he began suffering from symptoms of multiple sclerosis in 1972.  According to the Veteran's July 2008 claim, while he started receiving treatment in 1982, his disability began in 1972.  In the February 2009 letter in which the Veteran advised VA that various private medical records had been destroyed due to age, the Veteran asserted that his urologist previously possessed a record of his multiple sclerosis symptomatology which dated back to the early 1970s.  The January 2013 VA multiple sclerosis examination report reflects that the Veteran again conveyed that his symptoms began 1972.  He remembered that date because he was forced to give up playing racquetball after he began dragging his feet.  The Veteran's brother, who accompanied the Veteran to the examination, stated that he had been out of the country from 1972 to 1974.  However, when he returned to the United States in 1974 he saw that the Veteran had begun using a cane to walk.  While the VA examiner was unable to opine when the Veteran's multiple sclerosis began without resorting to mere speculation, she did acknowledge that the Veteran's walking difficulties may have been a symptom of the Veteran's multiple sclerosis.

The Veteran is competent to testify that he began having difficulty walking in 1972.  His testimony is credible, and his contention is supported by the fact that his brother saw him using a cane in 1974.  The brother's testimony is credible, as he freely admitted to being out of the country during the presumptive period.  The evidence concerning the Veteran's use of a cane is particularly probative.  It would not have been unusual for the Veteran to use a cane or other assistive device to help him walk in 1974 if he began suffering from lower extremity issues in 1972.  Further, the January 2013 VA examination report reflects that the Veteran's lower extremities are significantly weaker than his upper extremities.  This evidence is consistent with the Veteran's contentions that his symptoms first manifested in his legs and feet.  When considered with the VA examiner's statement that the Veteran's walking difficulties in 1972 may have been a symptom of multiple sclerosis, the Board finds that there were characteristic manifestations of the disease during the presumptive period.

Finally, the Board notes that the minimum rating for multiple sclerosis is 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8018 (2013).  As the evidence demonstrates that the Veteran displayed symptoms of multiple sclerosis within the seven year period following the date of separation from active duty, the Veteran's currently diagnosed disease manifested to the required degree for the purpose of service connection on a presumptive basis.

Resolving the benefit of the doubt in favor of the Veteran, multiple sclerosis is presumed to have been incurred in active duty as it manifested to the required degree during the seven year period following separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Therefore, service connection for multiple sclerosis is warranted. 
ORDER

Service connection for multiple sclerosis is granted.


REMAND

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Multiple disabilities resulting from a common etiology or single accident are considered a single disability for determining TDIU eligibility.

In the instant decision the Board has awarded service connection for multiple sclerosis.  This is the Veteran's only service-connected disability.  The Board is unable to render a decision concerning the Veteran's request for a TDIU without an initial rating of his service-connected multiple sclerosis.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim of entitlement to a TDIU.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


